299 S.W.3d 337 (2009)
In the Interest of: M.J.M. & G.E.M.
No. ED 93063.
Missouri Court of Appeals, Eastern District, Division Three.
December 22, 2009,
Bret C. Kleefuss, Saint Louis, MO, for Appellant.
Tammy Steward, Farmington, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Racine Manzella appeals the trial court's judgment terminating her parental rights to her children, M.J.M. and G.E.M. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).